Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LATORRA MOULTRIE,
CLASS ACTION COMPLAINT
Plaintiff, FOR VIOLATIONS OF
THE FAIR DEBT COLLECTION
Vv. PRACTICES ACT
Case No.: 19cv1600
MONTEREY FINANCIAL SERVICES, LLC, Request for Jury Trial
Defendant.

/
Plaintiff, LATORRA MOULTRIE (“Plaintiff’) brings this action complaint by and through her
attorney, Subhan Tariq, Esq., against the Defendant, MONTEREY FINANCIAL SERVICES, LLC,
(“Defendant”) based upon information and belief of Plaintiff's counsel. Plaintiff respectfully sets
forth, complains and alleges, the following:
INTRODUCTION/ PRELIMINARY STATEMENT

1. Congress enacted the Fair Debt Collection Practices Act, 15 U.S.C. 1692 ef seq. (the
“FDCPA”) in 1977 in response to the “abundant evidence of the use of abusive, deceptive, and
unfair debt collection practices by many debt collectors.” 15 U.S.C. § 1692(a). At that time,
Congress was concerned that “abusive debt collection practices contribute to the number of
personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual
privacy.” Jd. Congress concluded that “existing laws . . . [we]re inadequate to protect consumers,”
and that “the effective collection of debts” does not require “misrepresentation or other abusive
debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

2. Congress explained that the purpose of the Act was not only to eliminate abusive debt
collection practices, but also to “insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged.” § 1692(e).
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 2 of 21

3. After determining that the existing consumer protection laws were inadequate, Congress
gave consumers a private cause of action against debt collectors who fail to comply with the Act.
§ 1692k. Plaintiffs that make successful FDCPA claims against debt collector defendants are
entitled to actual damages, statutory damages up to $1000.00, and attorney’s fees. Id.
4. This action arises as a result of a debt collection letter dated January 21, 2019 sent to
Plaintiff from Defendant. See Exhibit A.
5. The communications sent to Plaintiff contains several prominent violations of the FDCPA.
PARTIES

6. Plaintiff LATORRA MOULTRIE is a natural person and a resident of the State of New
York and is a “Consumer” as defined by the FDCPA. 15 U.S.C. § 1692 a(3). A consumer under
the act is defined as “any natural person obligated or allegedly obligated to pay a debt.” Jd.
7. Defendant, MONTEREY FINANCIAL SERVICES, LLC is a company engaged in the
business of collecting debts with a principal place of business in Oceanside, CA. Defendant is also
a “debt collector” as defined by the FDCPA. A debt collector is defined as an entity whose
existence “the principal purpose of which is the collection of any debts, or who regularly collects
or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due to
another.” § 1692a(6).

JURISDICTION AND VENUE
8. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. § 1681,

and pursuant to 28 U.S.C. § 1367 for pendent state law claims.
9. This action arises out of Defendants’ repeated violations of the Fair Credit Reporting Act, 15

U.S.C. §1681 et seq. “FCRA’).
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 3 of 21

10. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331, as well as 15 U.S.C.
§ 1681 et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over the
State law claims in this action pursuant to 28 U.S.C. § 1367(a).

11. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)(2).

ALLEGATIONS FOR CLASS ACTION

12. Plaintiff brings this action as a class action, pursuant to Federal Rules of Civil Procedure
(“FRCP”) Rule 23, on behalf of herself and all persons/consumers, along with their successors-in-
interest, who have received similar communications from Defendant which, as alleged herein, are
in violation of the FDCPA, as of the date of Plaintiff's Complaint (the “Class”). Excluded from
the Class is Defendant herein, and any person, firm, trust, corporation, or other entity related to or
affiliated with the Defendant, including, without limitation, persons who are officers, directors,
employees, associates or partners of Defendant. Upon information and belief, hundreds of persons

have received similar communications from the Defendant which violate provisions of the

FDCPA.
13. This Class satisfies all the requirements of FRCP Rule 23 for maintaining a class action.
14. The Class is so numerous that joinder of all members is impracticable. Upon information

and belief, hundreds of persons have received communications from the Defendant, which violates
various provisions of the FDCPA.

15. There are questions of law and fact which are common to the Class and which predominate
over questions affecting any individual Class member. These common questions of law and fact
include, without limitation: (i) Whether Defendant violated various provisions of the FDCPA; (ii)
Whether Plaintiff and the Class have been injured by Defendant’s conduct; (iii) Whether Plaintiff

and the Class have sustained damages and are entitled to restitution as a result of the Defendant’s
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 4 of 21

wrongdoing and, if so, what the proper measure and appropriate statutory formula to be applied in
determining such damages and restitution; and, (iv) Whether Plaintiff and the Class are entitled to
declaratory and/or injunctive relief.

16. Plaintiff's claims are typical of the claims of the Class and Plaintiff has no interests adverse
or antagonistic to the interests of other members of the Class.

17. The members of the Class are generally unsophisticated individuals, whose rights will not
be vindicated in the absence of a class action.

18. Prosecution of separate actions by individual members of the Class would create the risk
of inconsistent or varying adjudications resulting in the establishment of inconsistent or varying
standards for the parties.

19. Acclass action will permit a large number of similarly situated persons to prosecute their
common claims in a single forum simultaneously, efficiently, and without the duplication of effort
and expense that numerous individual actions would engender. Class treatment also will permit
the adjudication of relatively small claims by many Class members who could not otherwise afford
to seek legal redress for the wrongs complained of herein.

20. Plaintiff will fairly and adequately represent the Class members interest, in that the
Plaintiff's counsel is experienced and, further, anticipates no impediments in the pursuit and
maintenance of the class action as sought herein.

21. Absent a class action, the Class members will continue to suffer losses borne from

Defendant’s breaches of their statutorily protected rights as well as monetary damages, thus
allowing and enabling: (a) Defendant’s conduct to proceed and; (b) Defendant to further enjoy the

benefit of its ill-gotten gains.
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 5 of 21

22. Defendant has acted, and will act, on grounds generally applicable to the entire Class,
thereby making appropriate a final injunctive relief or corresponding declaratory relief with respect
to the Class as a whole.

FACTUAL ALLEGATIONS
23. Plaintiff repeats, reiterates and incorporates the allegations contained in all previous
paragraphs of this Complaint with the same force and effect as if the same were set forth at length
herein.
24. =‘ Plaintiff received a debt collection letter (“the Letter’) dated January 21, 2019. See Exhibit
A. The Letter was sent as a single page folded in half with detachable tabs. The front side of the
Letter came with the notice: “IMPORTANT TAX INFORMATION ENCLOSED.” The back
side of the Letter contained the contents of the Letter itself.
25. The Letter informed Plaintiff that Defendant was attempting to collect on a
ZALES/GORDON JEWELERS account.
26. The Letter did not state the total balance that Defendant was attempting to collect on.
27. The Letter also did not state if interest was accruing.
28. When addressing this exact issue, the Second Circuit stated “We hold that Section 1692¢
of the FDCPA requires debt collectors, when they notify consumers of their account balance, to
disclose that the balance may imerease due to interest and fees. Because plaintiffs allege that
defendants failed to disclose that information here, they have stated a claim under the FDCPA.”

Avila v. Riexinger & Assocs., LLC 817 F.3d 72. 74 (2d Cir 2016).
29, The January 21, 2019 letter fails to include this safe harbor language set out by the Second

Circuit.

30. Defendant was required to include a disclosure that interest was accruing.
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 6 of 21

31. The Letter deceptively stated that Defendant “is ready and willing to reduce the account
balance up to 60% if the balance is paid in full by March 15, 2019.” And the Letter also offered
Plaintiff a “SECOND CHANCE?” option that consisted of a reduction of Plaintiffs account by “up
to 30% if this account is paid in full by April 30, 2019.” It is not clear what the phrase “up to”
means in either offer.

32. However, in 2018, Plaintiff had attempted to settle her account with Defendant, but
Defendant refused to do so.

33. During her attempts to settle her account in 201 8, Plaintiff was informed by Defendant that
interest was accruing on Plaintiff's account at a rate of a dollar and change per day.

34. Plaintiff was also informed by Defendant, in 2018, that her total balance was approximately
three thousand dollars.

35. However, Plaintiff was informed by Defendant, in 2019, that her total balance was now
approximately seven thousand dollars.

36. Defendant has also ignored Plaintiff's requests to obtain documentation regarding her
account.

37. Notably, Defendant been sued in the past for similar violations of the FDCPA. See Exhibit
B. However, this has not served as a detriment for Defendant to continue violating the FDCPA in
a similar fashion.

38. These are clearly tactics to misinform, mislead, or deceive consumers about the nature and

status of their account so as to assist the Defendant in its goal of collecting on debt from these

consumers.
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 7 of 21

FIRST COUNT

15 U.S.C. §1692e
False and Deceptive Representation

39. Plaintiff repeats, reiterates and incorporates the allegations contained in all previous
paragraphs of this Complaint with the same force and effect as if the same were set forth at length
herein.

40. 15 U.S.C. § 1692e — preface prohibits a debt collector from using false, deceptive, or
misleading representation or means in connection with a debt collection.

41. Defendant is in violation of 15 U.S.C. §1692e — preface by displaying “IMPORTANT
TAX INFORMATION ENCLOSED?” on the front side of its debt collection letter dated, January
21, 2019, by not informing Plaintiff if interest was accruing on Plaintiff's account via its debt
collection letter, dated January 21, 2019, by refusing to settle Plaintiff's account in 2018, by
informing Plaintiff, in 2018, that interest was accruing at rate of a dollar and change per day, by
informing Plaintiff that her total balance was approximately three thousand dollars in 2018 and
approximately seven thousand dollars in 2019, and by ignoring Plaintiffs requests for
documentation regarding her account.

42. 15 U.S.C. § 1692e(2) prohibits a debt collector from communicating false or misleading
representations regarding the character, amount, or legal status of an alleged debt to a consumer.
43. Defendant is in violation of 15 U.S.C. § 1692e(2) by not informing Plaintiff if interest was
accruing on Plaintiff's account via its debt collection letter, dated January 21, 2019, by informing
Plaintiff, in 2018. that interest was accruing at rate of a dollar and change per day. by informing
Plaintiff that her total balance was approximately three thousand dollars in 2018 and approximately
seven thousand dollars in 2019, and by not stating the amount of the alleged debt to Plaintiff in its

debt collection letter, dated January 21, 2019.
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 8 of 21

44. 15 U.S.C. § 1692e(8) prohibits a debt collector from communicating or threatening to
communicate to any person credit information which is known or which should be known to be
false, including the failure to communicate that a disputed debt is disputed.
45. Defendant is in violation of 15 U.S.C. §1692e(8) by displaying “IMPORTANT TAX
INFORMATION ENCLOSED” on the front side of its debt collection letter dated, January 21,
2019, by informing Plaintiff, in 2018, that interest was accruing at rate of a dollar and change per
day, and by informing Plaintiff that her total balancé was approximately three thousand dollars in
2018 and approximately seven thousand dollars in 2019.
46. 15 U.S.C. §1692e(10) prohibits a debt collector from making any false representation or
| deceptive means to collect a debt or obtain information about a consumer.
47. Defendant is in violation of 15 U.S.C. §1692e(10) by displaying “IMPORTANT TAX
INFORMATION ENCLOSED” on the front side of its debt collection letter dated, January 21,
2019, by not informing Plaintiff if interest was accruing on Plaintiff's account via its debt
collection letter, dated January 21, 2019, by refusing to settle Plaintiff's account in 2018, by
informing Plaintiff, in 2018, that interest was accruing at rate of a dollar and change per day, by
informing Plaintiff that her total balance was approximately three thousand dollars in 2018 and
approximately seven thousand dollars in 2019, and by ignoring Plaintiff's requests for
documentation regarding her account.
48. Asaresult of Defendant’s violations of the FDCPA, the Plaintiff has been damaged and is

entitled to damages in accordance with the FDCPA.
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 9 of 21

SECOND COUNT

15 U.S.C. §1692f
Unfair and Unconscionable Actions

49. Plaintiff repeats, reiterates and incorporates the allegations contained in all previous
paragraphs of this Complaint with the same force and effect as if the same were set forth at length
herein.

50. 15 U.S.C. § 1692f — preface prohibits a debt collector from using any unfair or
unconscionable actions in connection with the collection of a debt.

51. | Defendant is in violation of 15 U.S.C. § 1692f — preface by displaying “IMPORTANT
TAX INFORMATION ENCLOSED” on the front side of its debt collection letter dated, January
21, 2019, by not informing Plaintiff if interest was accruing on Plaintiff's account via its debt
collection letter, dated January 21, 2019, by refusing to settle Plaintiffs account in 2018, by
informing Plaintiff, in 2018, that interest was accruing at rate of a dollar and change per day, by
informing Plaintiff that her total balance was approximately three thousand dollars in 2018 and
approximately seven thousand dollars in 2019, and by ignoring Plaintiffs requests for
documentation regarding her account.

52. Asaresult of Defendant’s violations of the FDCPA, the Plaintiff has been damaged and is
entitled to damages in accordance with the FDCPA.

THIRD COUNT

15 U.S.C. § 1692g(a)(1)
Failure to State Amount of Debt

53. Plaintiff repeats, reiterates and incorporates the allegations contained in all previous
paragraphs of this Complaint with the same force and effect as if the same were set forth at length

herein.
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 10 of 21

54. 15 U.S.C. § 1692g(a)(1) requires that a debt collector state the amount of debt to the
consumer.
55. Defendant is in violation of 15 U.S.C. § 1692g(a)(1) by not stating the amount of the
alleged debt to Plaintiff in its debt collection letter, dated January 21, 2019.
56. As aresult of Defendant’s violations of the F DCPA, the Plaintiff has been damaged and is
entitled to damages in accordance with the FDCPA.
DEMAND FOR TRIAL BY JURY
57. Plaintiff hereby respectfully requests a trial by jury for all claims and issues in its
Complaint to which it is or may be entitled to a jury trial.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from the Defendants as follows:

A. For actual damages provided and pursuant to 15 U.S.C. § 1692(k)(a)(1);

B. For statutory damages provided and pursuant to 15 U.S.C. § 1692k(a)(2)(A)
C. For statutory damages provided and pursuant to 15 U.S.C. § 1692k(a)(2)(B)
5

. For attorneys’ fees and costs provided and pursuant to 15 U.S.C. 1692k(a)(3);

ca

A declaration that the Defendant’s practices violated the FDCPA;
F. For any such other and further relief, as well as further costs, expenses and disbursements

of this action, as this Court may deem just and proper.

Datcd: Brooklyn, New York

February 18, 2019

10
To:

Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 11 of 21

Monterey Financial Services, LLC
4095 Avenida De La Plata
Oceanside, CA 92056

(via Prescribed Service)

Clerk of the Court,

United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

(For Filing Purposes)

11

Respectfully submitted,
-

  

 

Subhan/Tariq, "El
Attorn¢y 1.D.#
The Tayiq aw Firm, PLLC
Attorney for Plaintiff

68 Jay Street - Suite 201
Brooklyn, NY 11201
Telephone: (718) 674-1245
Email: subhan@tariqlaw.com
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 12 of 21

EXHIBIT A
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 13 of 21

 

®,0. Box 5199 | : Peesorted Seancard
‘Goeanside, CA 92052-5399 i . beni:
Abd.
Sant Diego dia

IMPORTANT TAX INFORMATION ENCLOSED ‘Peranii Mo. 3004

aggfeal] | def Helga ys Wty] Hyadf ttl ny Hg
LATORRA MOULTRIE ©

 

§ MEADOW VIEW DA. ae
MIDDLETOWN NY 20940-2958

 

Scanned by CamScanner |

 
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 14 of 21

 

Monterey Collectioris . TELEPHONE: (877) 775-3091.
P.O. Box 51289 FAX:(760) 639-3541,
Oceanside, CA 92092- 5199 TOLL FREE FROM MEXICO: 001-866-928-9343

ae F | Servh Hanterey Loge Serv L Bontensy Collechisn ..
Martine Raanentl Sty tH iS HAS bob Sent 70 ¥OU BY A COLLECT. TON AGENCY
Re: Monterey. Receivables Funding 2ALE/GORDON JEWELERS
unt# 14-- 502-682656
Dear Customer, January 21, 2038

Monterey Financial Servires, LUC Kas agreed te discount your seridusly delinquent, loan balance!

Monterey Financial Services, LLC is ready and willing to reduce the account nafance up. te 6o% if
the balance is paid in full by Marth £5, 2019..

¥ES, you Can use your tax refund tar ather fundis) te clear this debt and aliau us te delete this
account from your credit bureau the follawing month.
Weill even include a “SECOND CHANCE" SAVINGS offer, Monterey will reduce your account

balance on. the above referenced aecoune up te 3% wf this account is paid. in full by Appell 30,
2019.

This offar will end goon, so hurry and 4 cal our collection representatives at (877) 778-3001,
Sincerely,

Patricia Baker
Account Representative

For your fenvenience, you may alse go ko httas:/ www. eet tereyfinancial com com fmfonline! to review
your account information, make a payment, sign up for automat: payments, or to. receive payolt ‘quotes. Qur
Boos policy is alsa available for yours Sevigny. st

 

, ley/.-
bene athe Cote Orpen af Camu aay wl ina Sutiher pasties.

“This ikon stnampt to collect a debt, Any Informallon obtained will be used for thet purposd.

 

 

Scanned by CamScanner _
Case 1:19-cv-01600-GHW Document1 Filed 02/20/19 Page 15 of 21

EXHIBIT B
19-0¥-01600- 1 Filed 02/20/19 Page 16 of 21
CASA AROS Is BSelment 4 Filed 03/28/17 Paus Lore

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Pavel Maltsev Civil Action No:
Plaintiff,
COMPLAINT
-V.-
Monterey Financial Services, LLC
Defendant.

 

 

Plaintiff Pavel Maltsev ("Plaintiff" or "Maltsev") by and through his attorneys, RC Law Group,
PLLC, as and for his Complaint against Defendant Monterey Financial Services, LLC
("Defendant") respectfully sets forth, complains and alleges, upon information and belief, the

following:

INTRODUCTION/PRELIMINARY STATEMENT
1. Plaintiff brings this action for damages and declaratory and injunctive relief arising
from the Defendant's violation(s) of section 1692 et. seq. of Title 15 of the United States Code

2

commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”).

PARTIES
2. Plaintiff is a resident of the State of New York, County of Rockland, residing at 36

New Valley Road, Monsey, NY 10952.
Case dsb 7 VRGRsGHG Beuiment 1 ElGd BBS? Bagel a 21

3. Monterey Financial Services, LLC is a "debt collector" as the phrase is defined in

15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 4095 Avenida De La Plata,

Oceanside, CA 92056,

JURISDICTION AND VENUE
4. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as
15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant
jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

FACTUAL ALLEGATIONS

6. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
though fully stated herein with the same force and effect as if the same were set forth at length
herein.

7, On information and belief, on a date better known to Defendant, Defendant began
collection activities on an alleged consumer debt (“Alleged Debt”) from the Plaintiff.

8. The Alleged Debt was incurred as a financial obligation that was primarily for
personal, family or household purposes and is therefore a “debt” as that term is defined by 15
U.S.C. § 1692a(5).

Violation I

9. On or around April 13, 2016 Defendant sent an initial contact notice to the

Plaintiff.

10. This letter did not contain all of the "g-notice" requirements.
:19-cVv- - Document 1 Filed 02/20/19 Page 18 of 21
al OS Me AW eS PISe OSS TTT MET STE Pade 3 of 6

11. Specifically, the letter does not clearly state the identitiy of the original creditor nor
the identitiy of the current creditor.

12. The letter mentions “Client: Club Caribe Villa Del Palmar GARZA BLANCA
RES”, but it does not clearly identify what this entity is or its relationship in regard to the
ownership of the debt and claimed balance due.

13. It is deceptive for a debt collector to not clearly state the identity of the creditor on
any communication sent to a consumer.

14. Mere allusions to the creditor's identity is insufficent as the letter must specifically
and clearly state the creditor of the collection account.

15. The Defendant has failed to provide the consumer with a proper initial
communication letter in violation of the FDCPA.

16. As aresult of Defendant's deceptive, misleading and unfair debt collection
practices, Plaintiff has been damaged.

Violation IT

17. Defendant’s April 13, 2016 collection letter charges Plaintiff an unidentified
amount of “fees” for $184.95.

18. Plaintiff did not agree to such a collection charge and the $184.95 collection fee far
exceeds any reasonable costs of collection for this account.

19. The addition of this collection fee by Defendant, which was not authorized by the
agreement creating the debt or permitted by law, was an attempt to collect an amount not owed

by Plaintiff and a violation of numerous and multiple provisions of the FDCPA.
ASR ase Ic O2ISSCS Document 1 Filed 03/3817 Page aot ® ~~

Violation IIT

20.  Defendant’s April 13, 2016 collection letter is confusing to the Plaintiff since it is
unclear as to whether or not the account was continuing to accrue interest and fees.

21. | When addressing this exact issue the Second Circuit stated “We hold that Section
1692e of the FDCPA requires debt collectors, when they notify consumers of their account
balance, to disclose that the balance may increase due to interest and fees. Because plaintiffs
allege that defendants failed to disclose that information here, they have stated a claim under
the FDCPA.” Avila v Riexinger & Assocs., LLC 817 F.3d 72. 74 (2d Cir 2016).

22. The April 13, 2016 letter fails to include this safe harbor language set out by the
Second Circuit.

23. | Aconsumer could read the notice and be misled into believing that they could pay
the debt in full at any time by paying the amount listed on the notice.

24. | However, since contractual or statutory interest is automatically accruing, as well
as undisclosed fees, a consumer who pays the “Account balance,” will be unaware as to
whether or not the debt has been paid in full.

25. The Defendant was required to include a disclosure that interest was accruing, or in
the alternative, the creditor/and or original creditor has made the decision to waive the
accruing interest.

26. Furthermore, the Plaintiff is a resident of the State of New York and in order to
collect a debt in the State of New York a collection agency must include the following

disclosures: (1) the name of the original creditor: and (2) an itemized accounting of the
charged-off debt, including the amount owed as of charge-off, total amount paid on the debt

since the charge-off and the total post charge-off interest, charges and fees.
CASE SEGRE HMG Breument 4 Elled Gs/sa/y f2age.70 ef 21

27. Defendant’s April 13, 2016 letter failed to contain this information in violation of
the requirements of New York State Department of Financial Services 23 NYCRR 1.2.

28. As a result of Defendant's deceptive, misleading and unfair debt collection
practices, Plaintiff has been damaged.

FIRST CAUSE OF ACTION
(Violations of the FDCPA)

29. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
though fully stated herein with the same force and effect as if the same were set forth at length
herein.

30. Defendant's debt collection efforts attempted and/or directed towards Plaintiff
violate various provisions of the FDCPA, including but not limited to 15 U.S.C. §§ 1692d,
1692e, 1692e(2), 1692¢(5), 1692e(7), 1692e(8), 1692e(10), 1692f, and 1692g.

31. Asa result of the Defendant's violations of the FDCPA, Plaintiff has been damaged

and is entitled to damages in accordance with the FDCPA.
19-cv- - ocument 1 Filed 02/20/19 Page 21 of 21
eal OEM NAGI t isk HOS ocument 1 Filed 03/28/17 Page 6 of 6

' PRAYER FOR RELIEF
WHEREFORE, Plaintiff Pavel Maltsev demands judgment from Defendant Monterey Financial

Services, LLC as follows:

a) For actual damages provided and pursuant to 15 U.S.C. § 1692k(a)(1);

b) For statutory damages provided and pursuant to 15 U.S.C. § 1692k(a)\(2)(A):
c) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1692k(a)(3);
d) A declaration that the Defendant’s practices violated the FDCPA; and

e) For any such other and further relief, as well as further costs, expenses and

disbursements of this action as this Court may deem just and proper.

Dated: Hackensack, New Jersey
March 28, 2017

/s/ Daniel Kohn
RC Law Group, PLLC
By: Daniel Kohn
285 Passaic Street
Hackensack, NJ 07601
Phone: (201) 282-6500
Fax: (201) 282-6501
